Case: 13-50200      Document: 00512471556         Page: 1    Date Filed: 12/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-50200                      December 16, 2013
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL ANGELO ARELLANO, also known as Rene Sanchez, also known
as Gilbert Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-2986-1


Before KING, DAVIS, and SMITH, Circuit Judges.
PER CURIAM: *
       Michael Angelo Arellano appeals the 180-month sentence imposed
following his guilty plea conviction of conspiracy to possess with intent to
distribute more than 100 kilograms of cocaine. Arellano contends (1) that the
district court erred by departing upward from the guidelines range of 120 to
125 months based on his criminal history, and (2) that his counsel rendered



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50200    Document: 00512471556     Page: 2   Date Filed: 12/16/2013


                                 No. 13-50200

ineffective assistance by failing to file written arguments against the departure
and failing to advise him of the mandatory minimum sentence he faced by
pleading guilty.
      As the Government contends, Arellano’s plea agreement contains a
waiver of Arellano’s right to appeal his sentence on any grounds, with an
exception for sentencing claims based on ineffective assistance of counsel or
prosecutorial misconduct. His appeal of the upward departure falls squarely
within the unambiguous terms of the waiver. However, Arellano does not
address the waiver in his brief, nor did he file a reply brief to answer the
Government’s waiver arguments. He makes conclusory assertions that his
plea was invalid, but he offers no citation to the record and no meaningful
analysis.   Thus, Arellano effectively has abandoned any challenge to the
waiver’s validity. See United States v. Green, 964 F.2d 365, 371 (5th Cir. 1992).
      The record is not sufficiently developed to consider Arellano’s ineffective
assistance of counsel claim, and Arellano offers no argument to the contrary.
Thus, we decline to address it, without prejudice to his ability to raise it in a
postconviction proceeding. See United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006).
      For the foregoing reasons, the appeal is dismissed. Further, we caution
counsel that pursuing an appeal contrary to a valid waiver and failing to
address the waiver in a reply brief after it was raised in the Government’s brief
constitute a needless waste of judicial resources and will invite sanctions. See
United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999). Similarly, the
failure to provide citations to the record and to offer legal analysis beyond
conclusory arguments also constitutes grounds for sanctions. See Coghlan v.
Starkey, 852 F.2d 806, 809-18 (5th Cir. 1988) (per curiam).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.



                                       2